*604On Petition for Rehearing.
Robinson, J. —
In the original opinion the complaint was held bad. It is now argued that the complaint shows at least that appellee was entitled to one-third of the rents as widow of Murray Cazier. But the complaint does not show that appellee took any of the real estate described in the lease upon her husband’s death. It is not stated whether Murray Cazier died testate or intestate. It does not necessarily follow that because appellee survived as widow she took any part or all of this particular real estate. S'he may have taken it all or she may have gotten none of it. She does not show .that upon his death she became the owner of all or of any-part of the land leased. Besides she does not sue as an heir or as a devisee of Murray Cazier; but she sues as the survivor named in the lease, and seeks to enforce only such rights as'she claims are hers under the lease. She sues upon the lease. She seeks to enforce the terms of the lease. Her action is based upon that theory and none other. What rights she may have to rents as owner of the land or any part of it after her husband’s death is not presented by the complaint. The original opinion simply holds that she can not maintain an action on the lease as the survivor of her husband. The answer pleaded was good against a demurrer, and the demurrer to the answer should have been overruled. But as the complaint, upon the only theory it can have, did not state a cause of action against either the tenant or those interpleaded, the demurrer to it should have been .sustained.
Petition overruled.
Black, J., dissents.